Citation Nr: 1820124	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to a rating in excess of 30 percent prior to June 14, 2014, and in excess of 60 percent beginning June 14, 2014, for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1984 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    

In a July 2014 rating decision, the Veteran was assigned a 60 percent rating for his HIV, effective June 14, 2014.  Nevertheless, the increased rating matter remains in appellate status, as the maximum rating has not been assigned.  However, the Board has limited its consideration accordingly.


REMAND

The Board finds that additional development is required before the appeal is decided.  

The Board notes that the Veteran was last afforded a VA examination in August 2015.  In a March 2016 representative statement and January 2018 Appellate Brief, the Veteran indicated that his service-connected HIV had worsened since his last VA examination.  Therefore, the Board finds that the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from his HIV.  

In addition, current treatment records should be identified and obtained before a decision is made with regard to the appeal.    

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected HIV.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  The examiner should provide all information required for rating purposes.  

3.  Confirm that the VA examination report comports with this remand, and undertake any other development determined to be warranted. 

4.  Then, readjudicate the claim.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

